     Case 5:20-cv-00178-KS-MTP Document 30 Filed 09/11/20 Page 1 of 2




 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CV-20-00814-PHX-SPL
      Sachin Kumar,
 9                                             )
                                               )
                       Petitioner,             )    ORDER
10                                             )
      vs.
11                                             )
                                               )
      Chad Wolf, et al.,                       )
12                                             )
13                     Respondent.             )
                                               )
14                                             )

15          Sachin Kumar has filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.
16   § 2241 (Doc. 1). Respondent filed a Motion to Dismiss under Fed. R. Civ.P. 12(b)(3) (Doc.
17   20), and Petitioner filed an Opposition to the Respondents’ Motion to Dismiss (Doc. 22).
18   The Respondents also filed a Reply in Support of Respondents’ Motion to Dismiss. (Doc.
19   23). This Court is also in receipt of Petitioner’s Objections (Doc. 28), and the Respondents
20   Response to Petitioner’s Objection to the Report & Recommendation. (Doc. 29). The
21   United States Magistrate Judge has issued a Report and Recommendation (“R&R”)
22   recommending that the Court grant the Motion to Dismiss (Doc. 27). The Petitioner does
23   not appear to object to the correctness of the factual background in the R&R, which the
24   Court adopts and incorporates. For the following reasons, the Court accepts and adopts the
25   R&R.
26          A district judge “may accept, reject, or modify, in whole or in part, the findings or
27   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). When a party files a
28   timely objection to an R&R, the district judge reviews de novo those portions of the R&R
     Case 5:20-cv-00178-KS-MTP Document 30 Filed 09/11/20 Page 2 of 2




 1   that have been “properly objected to.” Fed. R. Civ. P. 72(b). A proper objection requires
 2   specific written objections to the findings and recommendations in the R&R. See United
 3   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); 28 U.S.C. § 636(b)(1). It
 4   follows that the Court need not conduct any review of portions to which no specific
 5   objection has been made. See Reyna-Tapia, 328 F.3d at 1121; see also Thomas v. Arn, 474
 6   U.S. 140, 149 (1985) (discussing the inherent purpose of limited review is judicial
 7   economy). Further, a party is not entitled as of right to de novo review of evidence or
 8   arguments which are raised for the first time in an objection to the R&R, and the Court’s
 9   decision to consider them is discretionary. United States v. Howell, 231 F.3d 615, 621-622
10   (9th Cir. 2000).
11          The Court has undertaken an extensive review of the issues presented in the
12   Objections. Having carefully reviewed the record, the R&R will be adopted in full.
13   Accordingly,
14          IT IS ORDERED:
15          1.      That the Report and Recommendation (Doc. 27) is accepted and adopted by
16   the Court;
17          2.      That Petitioner’s Objections (Doc. 28) are overruled;
18          3.      That the Motion to Dismiss/Transfer (Doc. 20) is granted;
19          4.      That Petitioner’s Writ of Habeas Corpus (Doc. 1) will be transferred to the
20   United States District Court for the Southern District of Mississippi; and
21          5.      That the Clerk of Court shall terminate this action.
22          Dated this 11th day of September, 2020.
23
24                                                     Honorable Steven P. Logan
                                                       United States District Judge
25
26
27
28

                                                   2
